UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22585 Tortoise Pipeline & Energy Fund, Inc. (Exact name of registrant as specified in charter) 11550 Ash Street, Suite 300, Leawood, KS 66211 (Address of principal executive offices) (Zip code) TerryMatlack Diane Bono 11550 Ash Street, Suite 300, Leawood, KS 66211 (Name and address of agent for service) 913-981-1020 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period: February 28, 2014 Item 1. Schedule of Investments. Tortoise Pipeline & Energy Fund, Inc. SCHEDULE OF INVESTMENTS (Unaudited) February 28, 2014 Common Stock - 85.5%(1) Shares Fair Value Crude/Refined Products Pipelines - 6.9%(1) Canada - 5.7%(1) Enbridge Inc. $ Pembina Pipeline Corporation United States - 1.2%(1) Plains GP Holdings, L.P. Local Distribution Companies - 11.8%(1) United States - 11.8%(1) CenterPoint Energy, Inc. NiSource Inc. Marine Transportation - 2.3%(1) Republic of the Marshall Islands - 2.3%(1) Teekay Offshore Partners L.P. Natural Gas Gathering Pipelines - 4.9%(1) United States - 4.9%(1) Targa Resources Corp. Natural Gas Pipelines - 39.6%(1) Canada - 2.9%(1) Keyera Corp. TransCanada Corporation United States - 36.7%(1) Kinder Morgan, Inc. ONEOK, Inc. Spectra Energy Corp. Williams Companies, Inc. Oil and Gas Production - 18.3%(1) United States - 18.3%(1) Anadarko Petroleum Corporation(2) Antero Resources Corporation(2)(3) Apache Corporation(2) Cabot Oil & Gas Corporation(2) Chesapeake Energy Corporation(2) Concho Resources Inc.(2)(3) Continental Resources, Inc.(2)(3) EOG Resources, Inc.(2) Hess Corporation(2) Marathon Oil Corporation(2) Newfield Exploration Company(2)(3) Noble Energy, Inc.(2) Occidental Petroleum Corporation(2) Pioneer Natural Resources Company(2) Range Resources Corporation(2) Rice Energy Inc.(2)(3) Whiting Petroleum Corporation(2)(3) Power/Utility - 1.7% (1) United States - 1.7% (1) NRG Yield, Inc. Total Common Stock (Cost $216,129,733) Master Limited Partnerships and Related Companies - 41.7% (1) Crude/Refined Products Pipelines - 17.1%(1) United States - 17.1%(1) Buckeye Partners, L.P. Enbridge Energy Management, L.L.C.(4) Genesis Energy L.P. Magellan Midstream Partners, L.P. MPLX LP Phillips 66 Partners LP Plains All American Pipeline, L.P. Rose Rock Midstream, L.P. Sunoco Logistics Partners L.P. Tesoro Logistics LP Valero Energy Partners LP Natural Gas/Natural Gas Liquids Pipelines - 16.7%(1) United States - 16.7%(1) Crestwood Midstream Partners LP Energy Transfer Partners, L.P. Enterprise Products Partners L.P. Kinder Morgan Management, LLC(4) ONEOK Partners, L.P. Regency Energy Partners LP Williams Partners L.P. Natural Gas Gathering/Processing - 7.9%(1) United States - 7.9%(1) Access Midstream Partners, L.P. Crosstex Energy, L.P. DCP Midstream Partners, LP MarkWest Energy Partners, L.P. Targa Resources Partners LP Western Gas Equity Partners, LP Western Gas Partners LP Total Master Limited Partnerships and Related Companies (Cost $109,043,803) Short-Term Investment - 0.1%(1) United States Investment Company - 0.1%(1) Fidelity Institutional Money Market Portfolio - Class I, 0.04%(5) (Cost $364,196) Total Investments - 127.3%(1) (Cost $325,537,732) Long-Term Debt Obligations - (15.0%)(1) ) Mandatory Redeemable Preferred Stock at Liquidation Value - (4.9%)(1) ) Total Value of Options Written (Premiums received $659,073) - (0.3%)(1) ) Other Assets and Liabilities - (7.1%)(1) ) Total Net Assets Applicable to Common Stockholders - 100.0%(1) $ Calculated as a percentage of net assets applicable to common stockholders. All or a portion of the security represents cover for outstanding call option contracts written. Non-income producing security. Security distributions are paid-in-kind. Rate indicated is the current yield as of February 28, 2014. Tortoise Pipeline & Energy Fund, Inc. SCHEDULE OF OPTIONS WRITTEN (Unaudited) February 28, 2014 Call Options Written Expiration Date Strike Price Contracts Fair Value Anadarko Petroleum Corporation March 2014 $ $ ) Antero Resources Corporation March 2014 ) Apache Corporation March 2014 ) Cabot Oil & Gas Corporation March 2014 ) Chesapeake Energy Corporation March 2014 ) Concho Resources Inc. March 2014 ) Continental Resources, Inc. March 2014 ) EOG Resources, Inc. March 2014 ) Hess Corporation March 2014 ) Marathon Oil Corporation March 2014 ) Newfield Exploration Company March 2014 ) Noble Energy, Inc. March 2014 ) Occidental Petroleum Corporation March 2014 ) Pioneer Natural Resources Company March 2014 ) Range Resources Corporation March 2014 ) Rice Energy Inc. March 2014 ) Whiting Petroleum Corporation March 2014 ) Total Value of Call Options Written (Premiums received $659,073) $ ) Various inputs are used in determining the fair value of the Company’s financial instruments.These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical investments Level 2 – other significant observable inputs (including quoted prices for similar investments, market corroborated inputs, etc.) Level 3 – significant unobservable inputs (including the Company’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following table provides the fair value measurements of applicable Company assets and liabilities by level within the fair value hierarchy as of February 28, 2014.These assets and liabilities are measured on a recurring basis. Description Fair Value at February 28, 2014 Level 1 Level 2 Level 3 Assets Equity Securities: Common Stock (a) $ $ $
